Dear.Slr:
        ,In.
           your 'letteroY ~requeatyou'have .askedeertaln
quest1ons,pe~.~~nlng~to-~t~e~gr~tl~g .oP~a,permlt'toa
foreign cor.por~tlon...Thisoplrilon~l.~'ias.ued
                                             in response
to qnestlon~amaber.two:~in..ymr.lettez!.(~QuesX~o~s:~u~~red
one, three:'andfour have'beendealt -within a pTlor~:opi~-
lon,~#o.:Ww-~.
        The -second,question'ls:
            ""Sboul.d:the,Secr~tarydr~State ac~cept
         arid.fllean application fora.%ertlRcate
        .of:Ant~horltyunderthe ~:provUionsal ,,Arti-
        4le ilg.3 ~:for.a
                        ..pmpuaemiitch'isn6t 'i-eEen-
         tical::in:Ilanguage~~;.doeanot ~lnclude.the
         r&tire purpase~:dlanse.:a~tho~ized
                 'It                      by;saia
        .33tattiteY
        'T& .rorporat;~on'un'der:~e~tt:ion.,stated
                                            as Its PUP-
pose:
           '%o act as.trustee,~-&ecutor,adnii?iix+
        .tratoa,or~guardign,PPh~:'degLgnatedby~~'auy
        person, -c-orpuration,
                            .or::a.:court
                                       .~to.do~.ao,
        an~da9 agent for~the performamce,of~auy
        law'iulact."
Honorable Zqllle Steakley, page 2, (~~-558)


        Article I513a reads in part as follows:
            "Sec..2. Trkst Companies may be
        created; ard any corporation,however
        created,.&ayamend its charter in com-
        pliance herewith, or a foreign corpora-
        tion may obtain a certificateof authorl-
        tg to do business In Texas for the Sol-
        lowing purpose:~
            "To act as-trustee; executor, admin-
        istrator, or guardian when designated by
        any rsrson, corporation,or a court to do
        SO,%and,.asagent for the performanceof
        apy'.:awfyl,
                   act,I lncludlng the right to
        ~recelveedepdslts-ma,deby agencies of the
        Unit&d States of America for the author-
        izedaccount of.,anyIndividual;to act as
        attoriaeyl,ln-facts
                          for reciprocal or lnter-
        insursnce exchange..:"'
        The Legislature in Sections 2 through 7 of Senate
Bill No. 165, Acts of the 55th Legislature,Regular Ses-
sion, 1957, Chapter 388, codified as Article 1513a of Ver-
non's Civil Statutes, provided the,Secretaryof'State with
authority to lss~uea charter to a domestic corporation,
accept amendment of a charter of a domestic corporation,
and issue'a certificate of author1ty.t.o  a forelgnhorpora-
tion to operate in Texas as a trust company; and, ,lnSec-
tion 1 of the Bill, expressly repealed Chapter 7.of~the
Texas Insurance Code, Vernon's Cl.vil Statutes, which pre-
viously had provided the Board of Insurance Commlssloners
w:th e>lthorltyto qualify corporationsto operate as trust
companies.
        Artlcle'1513athereby became the only statute under
which a foreign corpor~atloncould secure a certificateof
authority to operate in Texas as a trust company.and,as a
statute under which domestic corporationscould secure'au-
thority to operate as trust companies, became of great lm-
portance to domestic corporationsas well.
        Since 1eglsIative policy in's gl.venfield should be
consid'eredwhen viewing particular enactments In thatfield,
considerationin this instance should be glven'to%he appro-
val by the Legislature in adopt'lngthe Texas Business Cor-
poration Act of the policy of flexlbllltyproviding that the
public interest IS adequately protected.
Honorable Zollle Steakley, page 3, (~~-558)


         In consfderationof all these matters, the avalla-
billty of a statute, such',asArticle 1513a, should not be
unnecessarilyrestricted, although the restrictlonncontalned
in Section 7 of Article 1513a, must be observed:         . the
provlslons~ofArticle 2.01A (of the Texas Business io;pora-
tion Act) permitting a corporationto have more than one
DUI’DOSe shall IlOt aDDb."   While the Legislature has COMO-
ted-as no more than‘&: purpose all of the authorization .~
stated in ArtlcIe   1513a. there is no restrictionwhich pre-
vents the use of only a-part of the authorizationas a com-
plete purpose.
        Therefore, It Is the opinion of this office that it
IS not necessary for a,corporationutilizing Article 1513a,
In stating Its purpose, to use the identical language of
the purpose clause of that statute or to use the purpose
clause in Its entirety.
                          SUMMARY
             The Secretary of.State can accept
             and file an applfoation for a Cer-
             tificate of Authority 'underthe
             provisions of Article 1513a, Ver-
             non's Civil Statutes, for a purpose
             authorized in said statute, but
             which is not identical in language
             and does not Include the entire pur-
             pose clause as stated In the said
             statute.
                             Very truly yours,
                             WILL WILSON
                             Attorney General of Texas


                             BY

                                  Assistant
CDC:rm
Honorable ZOl.lleSteakley, pags 4, (WW-558)


APPROVED:
OPINION COMMITl'~
Geo. P. Blackburn, Chairman
Riley E. Fletcheiy
Leonard Passmore
Ralph Ra'sb~'
Robert H..ti&Us
REVI~   F~R'THE ATTORNEY GENERAL
BY: W. V. Geppert